EXHIBIT B
From:                        ServiceDesk@seyfarth.com
Sent:                        Friday, December 18, 2020 4:41 PM
To:                          rgeorge@fridayfirm.com; mney@fridayfirm.com; kcampbell@fridayfirm.com
Cc:                          Schillinger, Caleb; Wilson, Dallin R
Subject:                     Bielema v. The Razorback Foundation, Inc.




           drwilson@seyfarth.com sent you a secure message


                                            Access message



      Counsel,

      Please find available for download using the links below: (i) documents being produced in
      response to the subpoenas issued to New England Patriots LLC and Bill Belichick in this
      matter (Bates stamped NEP_000001-458), and (ii) a redaction and privilege log for the
      production. Please note that several documents, and the log, have been marked
      "CONFIDENTIAL" in anticipation of being designated as confidential materials subject to
      a protective order to be entered by the Court. Per your agreement, all of these
      documents are to be treated as "attorneys' eyes only" pending entry of that order and our
      ability to make such designations.

      Please let me know if you have any problems accessing the documents.

      Regards,

      Dallin




           Attachments expire on Jan 17, 2021




                                                    1
1 PDF
Redaction and Privilege Log for NEP_000001-458 (Confidential).pdf



1 compressed file
NEP-Belichick Document Production (NEP_000001-458).zip




                                          2
From:                           ServiceDesk@seyfarth.com
Sent:                           Friday, December 18, 2020 4:30 PM
To:                             tom@mars-law.com; jtull@qgtlaw.com; cwood@mcguirewoods.com;
                                john@everettfirm.com; ryan@theculpepperfirm.com; babel@mcguirewoods.com;
                                richard.watts@wdtc.law
Cc:                             Schillinger, Caleb; Wilson, Dallin R
Subject:                        Bielema v. The Razorback Foundation, Inc.




            drwilson@seyfarth.com sent you a secure message


                                               Access message



        Counsel,

        Please find available for download using the links below: (i) documents being produced in
        response to the subpoenas issued to New England Patriots LLC and Bill Belichick in this matter
        (Bates stamped NEP_000001-458), and (ii) a redaction and privilege log for the
        production. Please note that several documents, and the log, have been marked
        “CONFIDENTIAL” in anticipation of being designated as confidential materials subject to a
        protective order to be entered by the Court. Per your agreement, all of these documents are to
        be treated as “attorneys’ eyes only” pending entry of that order and our ability to make such
        designations.

        Please let me know if you have any problems accessing the documents.

        Regards,

        Dallin




                                                       1
Attachments expire on Jan 17, 2021



1 PDF
Redaction and Privilege Log for NEP_000001-458 (Confidential).pdf



1 compressed file
NEP-Belichick Document Production (NEP_000001-458).zip




                                          2
